CLARK, Chief Judge
(dissenting).
Admittedly the Exmouth was navigated negligently. But admittedly, also, the Hellenic’s navigators made no attempt to slow down or otherwise avoid the accident until it was too late. Perhaps the circumstances excused them, but quite ■clearly there was a question for the trial ■court whether or not the Hellenic’s crew was negligent in failing sooner to take a course of action to avoid the collision. In retrospect it is apparent that when the ships were half a mile apart they were on a crossing course. This fact should have occurred to the crew of the Hellenic, for at this distance the green starboard lights of the Exmouth clearly were visible to them. Nevertheless the Hellenic continued on the same course at unabated speed. Not until the ships were less than one-quarter mile apart did the Hellenic attempt to avoid the collision by turning right and reversing engines. The court below, obviously in a much better position than we to judge the credibility of the testimony, determined that the navigator of the Hellenic depended unjustifiedly on the expected action of his opposite number and continued without slackening speed after he was or should have been aware of the danger. This is a realistic and reasonable decision on the facts and, in my opinion, requires affirmance. The conduct thus found is as bad for safety at sea as it would be for an autoist to rely on a green light at a street intersection when he sees that a crossing auto is not heeding a red light. Lady Nelson, Ltd. v. Creole Petroleum Corp., 2 Cir., 224 F.2d 591, 593, certiorari denied 350 U.S. 935, 76 S.Ct. 308, 100 L.Ed. 817.
In addition, the prior verdict and judgment in Rivera v. American Export Lines, Civ.No. 53-207, D.C.S.D.N.Y., May 2, 1952, clearly established the Hellenic’s negligence; and that finding should be res judicata in this case. There, in an action for personal injuries brought against these two parties by an Exmouth seaman, he charged concurrent negligence, which of course he had to prove, and did in getting a $90,000 verdict, paid one-half each by these defendants. Each denied its own negligence and as a second defense pleaded the other’s negligence, adding, e. g., “and if any liability for such damage should be adjudged against defendant, Hellenic Lines, Ltd., the defendant, Hellenic Lines, Ltd., would be entitled to indemnity from said defendant, American Export Lines, Inc., and all liability should be borne by said American Export Lines, Inc., instead of defendant, Hellenic Lines, Ltd.” The issues of negligence appear to have been thoroughly explored and the absence of a formal cross pleading seems of little moment because the codefendants were obviously adverse parties. Requiring a formal cross pleading (i. e., with a prayer for some relief) seems to me overtechnical when the circumstances show the issues to have been actually tried — a formality not in keeping with federal pleading, where under the well-known Rule 54(c), F.R.Civ.P., the demand for judgment is no limitation when the stage of potential default is passed.
*479The opinion also suggests that the issue of hull damages was not before the court and jury in the Rivera case and therefore neither party is estopped here. This seems to me a totally unwarranted limitation on the doctrine of collateral estoppel, for the cause of both the personal injury and the property damage was concurrent negligence which was adjudicated. Once such negligence is adjudicated, it is settled thereafter, whatever be the court where the issue is later raised or the nature of the damages there claimed. See, e. g., Little v. Blue Goose Motor Coach Co., 346 Ill. 266, 178 N.E. 496; Fleischer v. Detroit Cadillac Motor Car Co., Sup., 165 N.Y.S. 245; and other cases cited in 2 Moore’s Federal Practice 379, note 88 (2d Ed. 1948) and the annotation 104 A.L.R. 973. The only possible qualification is that, even if the Hellenic was negligently navigated, she still might be excused from liability under the “major-minor” fault rule in admiralty. But that was rejected— and quite properly so — by the trial judge here, leaving collateral estoppel naturally effective and requiring the judgment rendered.
While I thus accept the district court’s conclusion and judgment I am constrained to feel that the long delays in this litigation require comment. The libel itself was promptly filed within two weeks of the accident. Then ensued a period of inaction for five years and seven months until trial. Perhaps counsel had reasons not apparent to us for this delay — amounting, indeed, to nearly three years after the completion of the seaman’s jury trial; but the current public concern with legal delays hardly envisages such reasons. At any rate the court took eight and one-half months for its opinion, based on findings which, it does seem, would have been fresher and clearer to it at the close of the evidence.1 Then, for reasons not apparent, since its opinion was quite adequate,2 the court called for proposed findings and took an additional fifteen months to make findings which summarize but do not add to the opinion. This last quite inexplicable delay in particular is of a kind which has caused us continued concern in our many decisions enforcing the civil rule for the prompt entry of judgment.3 Another year will be consumed by the appeal. I suggest that none of us can feel proud of this record.

. Polarus S. S. Co. v. The Sandefjord, 2 Cir., 236 F.2d 270, 272, certiorari denied Viriks Rederi A/S v. Polarus S. S. Co., 352 U.S. 982, 77 S.Ct. 383, 1 L.Ed.2d 365; Hocht, Levis & Kahn, Inc. v. The President Buchanan, 2 Cir., 236 F.2d 627, 629; Grace Line v. The C. Hayward Meseck, D.C.S.D.N.Y., 150 F.Supp. 425, affirmed 2 Cir., 248 F.2d 736.


. See F.R. 52(a) as amended and Hecht, Levis & Kahn, Inc., v. The President Buchanan, supra note 1, 2 Cir., 236 F.2d 627.


. See, e.g., United States v. Wissahickon Tool Works, 2 Cir., 200 F.2d 936; F. & M. Schaefer Brewing Co. v. United States, 2 Cir., 236 F.2d 889, 893, certiorari granted United States v. F. & M. Schaefer Brewing Co., 353 U.S. 907, 77 S.Ct. 667, 1 L.Ed.2d 662; Matteson v. United States, 2 Cir., 240 F.2d 517; Edwards v. Doctors Hospital, 2 Cir., 242 F. 2d 888; Repan v. American President Lines, 2 Cir., 243 F.2d 876.